By the Court:
Three separate tracts of land were levied on by the sheriff under the execution against the defendant, were advertised as separate tracts, but were sold in a mass as one entire tract. This was an irregularity, to correct which the defendant had his remedy by motion to set aside the sale on notice to the judgment creditor, sheriff, and purchaser at the sale. (Code Civil Procedure, 694.)
To uphold the sale would' be to deprive the judgment debtor of his right to redeem any one of the separate parcels.
Order reversed and cause remanded, with direction to grant the motion.